DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 31, 2021 has been entered.

Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-2 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 8 now recite an audio play controlling method and corresponding device that establish a connection with an earphone 
4.	Claims 2, 4-7 and 9-20 are dependent on claims 1 and 8, and are therefore rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the same reason as recited above. 

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-2, 4-6, 10-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
7.	Claim 1 recites a method that includes “playing instructed audio data in response to receiving an audio playing instruction from a user,” and further “detecting than an audio player configured to play the audio data is in a playing state” in lines 3-7. It is not clear how the method is being carried out, i.e. if the recited method steps are being carried out by one device or by multiple devices in a system. Further, it is not clear where the “audio player” that is detected to be in a playing state is located, in the device(s) carrying out the steps, in the earphone, or in a 
8.	Claims 2, 4-6, 14-20 are dependent on claim 1 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons as recited above.

9.	Claim 10 recites “an audio player configured to play audio data in response to the audio playing instruction” in lines 3-4. It is unclear if this audio player is the same audio player now recited in parent claim 8. For the purposes of examination, the audio player limitations in both claims have been interpreted as referring to the same audio player. 
 10.	Claims 11-12 are dependent on claim 10 and are therefore rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reason as recited above.

11.	Claim 16 recites “an audio player configured to play the audio data” in lines 8-9. It is unclear if this audio player is the same audio player now recited in parent claim 1. For the purposes of examination, the audio player limitations in both claims have been interpreted as referring to the same audio player.


12.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

13.	Claims 6, 13 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6 and 19 recite acquiring connection state information of an earphone connection interface “in response to receiving an audio playing instruction,” and further recite acquiring the information “in response to the audio player being in the standby state.” This does not appear to correspond with the embodiment now recited in parent claim 1, where acquiring connection state information of an earphone is in response to detecting an audio player in a playing state. Similarly, claim 13 recites acquiring the connection state information of the earphone connection interface “in response to the audio player being in the standby state.” This does not appear to correspond with the embodiment now recited in parent claim 8, where acquiring connection state information of an earphone is in response to detecting an audio player in a playing state. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 

Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	Claims 1-2 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2015/0350766 A1 to Schobel et al. (“Schobel”) in view of International Application WO 2020/113525 A1 to Li (provided by Examiner).
As to claim 1, Schobel discloses an audio play controlling method, comprising: receiving an audio playing instruction from a user (first or second source devices can receive audio playing instruction/request, see pg. 2, ¶ 0020; pg. 5, ¶ 0034, ¶ 0036); acquiring connection state information of an earphone connection interface (user device as headphone or headset, user device connection state shared between source devices, see pg. 2, ¶ 0013 - ¶ 0014; pg. 5, ¶ 0034 - ¶ 0035); establishing a connection with an earphone by performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an unconnected state, without being approved by the earphone; and controlling audio data being played to be output through the earphone connection interface (source device not connected to the user device can establish connection without approval to provide requested content through the user device, see pg. 4, ¶ 0028, ¶ 0031 - ¶ 0032; pg. 5, ¶ 0034 - ¶ 0035, ¶ 0037), and transmitting playing state information to another associated audio play controlling device synchronously (updated current state connections between source devices, see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 6, ¶ 0049 - ¶0050).  
Schobel does not expressly disclose playing instructed audio data in response to receiving the audio playing instruction, and acquiring connection state information of an earphone connection interface in response to detecting that an audio player configured to play the audio data is in a playing state.
Li discloses a similar playback control method (see pgs. 7-8, ¶ 0038 of the English translation), and further teaches the electronic device having monitoring modules for monitoring playback in the device and the connection state of an earphone when audio is played in the device (see pg. 2, ¶ 0012 - ¶ 0013; pg. 7, ¶ 0041), and further wherein the electronic device switches audio output to the earphone channel once the earphone is determined to be in the connected state (see pg. 19, ¶ 0116 - ¶ 0117).
Schobel and Li are analogous art because they are both drawn to audio playback control methods and systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the playback and switching of audio output as taught by Li in the method as taught by Schobel. The motivation would have been provide playback in multiple devices, and further to improve user experience by monitoring audio playback and providing an automatic switching of audio output to an earphone once it is determined to be connected and said playback setting is preferred by the user (Li pg. 19, ¶ 0116 - ¶ 0117; pg. 20, ¶ 0125).
As to claim 2, Schobel in view of Li further discloses further comprising: receiving a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface, in response to that the audio playing instruction instructs to acquire the audio data through a network (Schobel figures 1-3; pg. 2, ¶ 0017 - ¶ 0018; pg. 3, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 4, Schobel in view of Li further discloses wherein: the playing the instructed audio in response to the audio playing instruction comprises: playing the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (Schobel figure 3; pg. 5, ¶ 0036); and the acquiring the connection state information of the earphone, in response to detecting that an audio player is in a playing state, comprises: acquiring the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (Schobel pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 5, Schobel in view of Li further discloses further comprising: listening for a connection state of the earphone connection interface, the connection state including at least one of: whether the earphone connection interface is in a connected state and whether a connected device is a present device in response to the earphone connection interface being in the connected state (Schobel pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and controlling the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (Schobel pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 6, Schobel in view of Li further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: transmitting an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state, in response to receiving the audio playing instruction; and acquiring the connection state information of the earphone connection interface, in response to the audio player being in the standby state (Schobel waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062).  
As to claim 7, Schobel in view of Li further discloses wherein the method is applied to one of a mobile phone and a wearable device; the other associated audio play controlling device is the wearable device, in a case of the method being applied to the mobile phone; and the other associated audio play controlling device is the mobile phone, in a case of the method being applied to the wearable device (Schobel pg. 3, ¶ 0024; pg. 5, ¶ 0040).  
As to claim 8, Schobel discloses an audio play controlling device, comprising: memory storing processor-executable instructions; a processor configured to: receiving an audio playing instruction from a user (first or second source devices can receive audio playing instruction/request, see figure 5; pg. 2, ¶ 0014, ¶ 0020; pg. 5, ¶ 0034, ¶ 0036; pg. 7, ¶ 0056); acquire connection state information of an earphone connection interface (user device as headphone or headset, user device connection state shared between source devices, see pg. 2, ¶ 0013 - ¶ 0014; pg. 5, ¶ 0034 - ¶ 0035); establish a connection with an earphone by performing an earphone connection control operation in response to the connection state information indicating that the earphone connection interface is in an unconnected state, without being approved by the earphone; and control audio data being played to be output through the earphone connection interface (source device not connected to the user device can establish connection without approval to provide requested content through the user device, see pg. 4, ¶ 0028, ¶ 0031 - ¶ 0032; pg. 5, ¶ 0034 - ¶ 0035, ¶ 0037), and transmit playing state information to other associated audio play controlling device synchronously (updated current state connections between source devices, see pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 6, ¶ 0049 - ¶0050).  
Schobel does not expressly disclose playing instructed audio data in response to receiving the audio playing instruction, and acquiring connection state information of an earphone connection interface in response to detecting that an audio player configured to play the audio data is in a playing state.
Li discloses a similar playback control device (see pgs. 7-8, ¶ 0038 of the English translation), and further teaches the electronic device having monitoring modules for monitoring playback in the device and the connection state of an earphone when audio is played in the device (see pg. 2, ¶ 0012 - ¶ 0013; pg. 7, ¶ 0041), and further wherein the electronic device switches audio output to the earphone channel once the earphone is determined to be in the connected state (see pg. 19, ¶ 0116 - ¶ 0117).
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the playback and switching of audio output as taught by Li in the device as taught by Schobel. The motivation would have been provide playback in multiple devices, and further to improve user experience by monitoring audio playback and providing an automatic switching of audio output to an earphone once it is determined to be connected and said playback setting is preferred by the user (Li pg. 19, ¶ 0116 - ¶ 0117; pg. 20, ¶ 0125).
As to claim 9, Schobel in view of Li further discloses wherein the processor is further configured to: receive a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface, in response to that the audio playing instruction instructs to acquire the audio data through a network (Schobel figures 1-3; pg. 2, ¶ 0017 - ¶ 0018; pg. 3, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 10, Schobel in view of Li further discloses further comprising: an audio player configured to play the audio data in response to the audio playing instruction; and the processor is further configured to acquire the connection state information of the earphone, in response to detecting that the audio player is in a playing state (Li pg. 2, ¶ 0012 - ¶ 0013; pg. 7, ¶ 0041).  
As to claim 11, Schobel in view of Li further discloses wherein the processor is further configured to: play the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (Schobel figure 3; pg. 5, ¶ 0036); and acquire the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (Schobel pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 12, Schobel in view of Li further discloses wherein the processor is further configured to: listen for a connection state of the earphone connection interface, the connection state including at least one of: whether the earphone connection interface is in a connected state and whether a connected device is a present audio play controlling device in response to the earphone connection interface being in the connected state (Schobel pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and control the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (Schobel pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 13, Schobel in view of Li further discloses wherein the processor is further configured to: transmit an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state, in response to receiving the audio playing instruction; and acquire the connection state information of the earphone connection interface, in response to the audio player being in the standby state (Schobel waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062); and wherein the device is applied to one of a mobile phone and a wearable device; the other associated audio play controlling device is the wearable device, in a case of the device being applied to the mobile phone; and the other associated audio play controlling device is the mobile phone, in a case of the device being applied to the wearable device (Schobel pg. 3, ¶ 0024; pg. 5, ¶ 0040).  
As to claim 14, Schobel in view of Li further discloses a non-transitory computer-readable storage medium having stored thereon instructions for execution by a processing circuit to perform operations of the method of claim 1 (Schobel figure 5; pg. 7, ¶ 0056 - ¶ 0058; pg. 10, ¶ 0087).  
As to claim 15, Schobel in view of Li further discloses wherein the method further comprises: in response to that the audio playing instruction instructs to acquire the audio data through a network, receiving a corresponding notification message to trigger a detection of the connection state of the earphone connection interface before acquiring the connection state information of the earphone connection interface (Schobel figures 1-3; pg. 2, ¶ 0017 - ¶ 0018; pg. 3, ¶ 0022 - ¶ 0024; pg. 8, ¶ 0066).  
As to claim 16, Schobel in view of Li further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: playing the audio data in response to the audio playing instruction; and acquiring the connection state information of the earphone, in response to detecting that an audio player configured to play the audio data is in a playing state (Li pg. 2, ¶ 0012 - ¶ 0013; pg. 7, ¶ 0041).  
As to claim 17, Schobel in view of Li further discloses wherein: the playing the instructed audio in response to the audio playing instruction comprises: playing the instructed audio, in response to receiving a mirror audio playing instruction transmitted from the other associated audio play controlling device, the mirror audio playing instruction being transmitted after the other associated audio play controlling device receives the audio playing instruction (Schobel figure 3; pg. 5, ¶ 0036); and the acquiring the connection state information of the earphone, in response to detecting that an audio player is in a playing state, comprises: acquiring the connection state information of the earphone, in response to detecting a play synchronization event transmitted from the other associated audio play controlling device (Schobel pgs. 2-3, ¶ 0018 - ¶ 0021, ¶ 0027; pg. 6, ¶ 0043).  
As to claim 18, Schobel in view of Li further discloses wherein the method further comprises: listening for a connection state of the earphone connection interface, the connection state including at least one of: whether the earphone connection interface is in a connected state and whether a connected device is a present device in response to the earphone connection interface being in the connected state (Schobel pg. 2, ¶ 0019 - ¶ 0020; pg. 4, ¶ 0028); and controlling the played audio data to be output through the earphone connection interface and transmitting synchronously the playing state information to the other associated audio play controlling device, in response to anyone of the connection state information indicating that the earphone connection interface is in the connected state and the connection state information indicating that the earphone connection interface is in the connected state and the connected device is the present device (Schobel pg. 2, ¶ 0018 - ¶ 0020; pg. 3, ¶ 0024; pg. 4, ¶ 0030).  
As to claim 19, Schobel in view of Li further discloses wherein the acquiring connection state information of an earphone connection interface, in response to receiving an audio playing instruction, comprises: transmitting an audio play waiting signal to make an audio player configured to play the audio data to be in a standby state, in response to receiving the audio playing instruction; and acquiring the connection state information of the earphone connection interface, in response to the audio player being in the standby state (Schobel waiting mode, see pg. 5, ¶ 0034 - ¶ 0035; pg. 8, ¶ 0061 - ¶ 0062).  
As to claim 20, Schobel in view of Li further discloses electronics device set implementing the method of claim 1 (Schobel figures 1-3), comprising the earphone, a mobile phone, and a wearable device (Schobel pg. 2, ¶ 0014; pg. 3, ¶ 0024); wherein: one of the mobile phone or the wearable device is configured connected to the earphone to control playing the audio on the earphone; and upon an instruction is received at another one of the mobile phone or the wearable device, the earphone is configured to switch automatically to the other one of the mobile phone or the wearable device to be controlled playing the audio thereby realizing seamless switching of audio playing among different devices (Schobel figure 3; pgs. 2-3, ¶ 0018 - ¶ 0021; pg. 5, ¶ 0036 - ¶ 0037).   
Response to Arguments
16.	Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652